Citation Nr: 1136779	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  11-04 557	)	DATE
	)
	)


THE ISSUE

Whether a September 9, 2009 decision of the Board of Veterans' Appeals (Board) decision denying entitlement to an effective date earlier than October 20, 2006 for the award of service connection for hearing loss of the right ear should be reversed on the grounds of clear and unmistakable error (CUE). 

(The claims for entitlement to service connection for disabilities of the right knee and ankle are the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The moving party in this case served on active duty from November 1969 to August 1971.  

The motion for reversal or revision of the September 9, 2009 Board decision denying entitlement to an effective date earlier than October 20, 2006 for the award of service connection for right ear hearing loss was received by the Board in January 2011.  


FINDINGS OF FACT

1.  The September 2009 Board decision denied an effective date prior to October 20, 2006 for the award of service connection for hearing loss of the right ear.

2.  The Board's September 2009 denial of the claim for an earlier effective date was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebateable error that was outcome determinative.


CONCLUSION OF LAW

The September 9, 2009 Board decision did not contain CUE by denying entitlement to an effective date earlier than October 20, 2006 for the award of service connection for hearing loss of the right ear.  38 U.S.C.A. §§ 1110, 1151, 5110, 7111 (West 2002); 38 C.F.R. §§ 3.1, 3.361, 3.400 (2009); 38 C.F.R. §  20.1400-1403 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party initially filed a claim for service connection for hearing loss of the right ear in November 1975 and was denied in a March 1976 rating decision.  The moving party made several attempts to reopen the previously denied claim, and service connection for right ear hearing loss was eventually granted in a September 2007 rating decision with an initial 10 percent rating assigned, effective October 20, 2006.  The moving party disagreed with the effective date assigned the award of service connection, and argued that an effective date going back to the date of his original claim for service connection in 1975 was appropriate.  In a September 9, 2009 decision, the Board denied the claim for an earlier effective date.  

Any party to a Board decision can make a motion to have the decision revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2011).  In January 2011, the moving party filed requests for reconsideration of the Board's September 2009 decision that complied with the requirements for a valid motion of CUE.  38 C.F.R. § 20.1403(a).  The moving party contends that the Board's denial of his claim in September 2009 was based on CUE as the record contained an earlier unadjudicated and pending claim for compensation under 38 U.S.C.A. § 1151. 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A finding of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

If the evidence establishes CUE, an undebateable, outcome- determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111.

In the January 2011 motion, the moving party argues that the Board committed CUE when it found that "the record contains no statement or communication from the moving party prior to October 20, 2006, that constitutes an earlier, pending claim for service connection for hearing loss of the right ear."  The moving party's primary contention is that the record contains earlier claims for compensation for right ear hearing loss under 38 U.S.C.A. § 1151 that have been pending since December 15, 1975 and September 9, 1981.  The moving party argues that these earlier claims for compensation under 38 U.S.C.A. § 1151 should form the basis for the assignment of an earlier effective date for the award of service connection for right ear hearing loss.  

The issue before the Board at the time of the September 2009 decision was limited to consideration of the effective date for disability compensation based on an award of service connection.  In the January 2011 motion for CUE, the moving party's representative appears to conflate the laws and regulations pertaining to service connection with those pertaining to compensation under 38 U.S.C.A. § 1151.  Although compensation awarded under 38 U.S.C.A. § 1151 is paid in the same manner as if such additional disability were service-connected, they are in fact, two separate and distinct claims that involve different laws and regulations.  Anderson v. Principi, 18 Vet. App. 371, 377 (2004) ("[t]here is a legal distinction between filing a claim for service connection for a disability pursuant to 38 U.S.C. § 1110 and a claim for compensation derived from a grant of compensation pursuant to 38 U.S.C. § 1151"); see also Kilpatrick v. Principi, 16 Vet.App. 1, 5 (2002) aff'd Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003).  

Under the provisions relating to service connection, a veteran is entitled to disability compensation based on service connection for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to compensation under 38 U.S.C.A. § 1151 is granted if a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Thus, service connection and 38 U.S.C.A. § 1151 claims provide a different entitlement under different laws.  

The moving party was granted service connection in a September 2007 rating decision for right ear hearing loss as directly related to service under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  The moving party disagreed with the assigned effective date for the award of service connection in an October 2007 notice of disagreement.  The appeal was perfected, and the Board addressed whether an earlier effective date was warranted for the award of service connection only in its September 2009 decision.  Although the moving party now argues that an earlier effective date was warranted based on a pending claim for entitlement under 38 U.S.C.A. § 1151 dating from either 1976 or 1981, the Board did not err in denying an earlier effective date as a claim under 38 U.S.C.A. § 1151 cannot provide the basis for an award of service connection and is an entirely separate claim.  
The January 2011 motion for CUE also argued that the Board erred in not considering the version of 38 U.S.C.A. § 1151 that was in effect prior to October 1, 1997, which required only that additional disability be "the result of" VA care.  See VAOPGCPREC 40-97.  The Board fails to see the relevance of this contention as the Board's September 2009 decision did not include the issue of entitlement to compensation for right ear hearing loss under 38 U.S.C.A. § 1151.  As noted above, the Board's decision was limited to the effective date assigned the award of service connection for right ear hearing loss.  The Board did consider whether entitlement was warranted under 38 U.S.C.A. § 1151 for vertigo and dizziness, but these constitute disabilities that are separate and distinct from hearing loss.  See Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008) (holding that claims involving overlapping symptoms must be considered independently because they rest on distinct factual bases).  The moving party's January 2011 motion did not raise the issue of CUE in the Board's September 2009 decision with respect to the denial of compensation for vertigo and dizziness under 38 U.S.C.A. § 1151, and the moving party's argument regarding the pre-October 1997 version does not establish CUE in the September 2009 Board decision. 

In light of the foregoing, the Board finds that its September 2009 decision applied the correct laws and regulations pertaining to the assignment of effective dates based on an award of service connection and considered the correct facts as they existed.  The Board did not make an error when it determined that the record did not contain a pending claim for service connection prior to October 20, 2006.  Accordingly, the present motion must be denied.  

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA, however, does not apply to CUE motions in previous Board decisions.  38 U.S.C.A. §§ 5109A, 7111(a) (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400-20.1411 (2011); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  




ORDER

The motion to revise the Board's September 9, 2009 decision denying entitlement to an effective date earlier than October 20, 2006 for the award of service connection for hearing loss of the right ear on the basis of CUE is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


